Ludeling, C. J.
. On the twenty-ninth of September, 1868, an act of the General Assembly was passed creating the parish of Richland, By a provision of the act the taxes which were due by the people living in tho territory detached from' Morehouse to form Richland parish, when the collector of taxes for Richland parish should be commissioned, were to be collected by said tax collector, and he is directed to pay the State taxes to the State Treasurer and the parish taxes to the treasurer of the parish of Richland. The plaintiff claims the money thus collected and paid into the treasury of the parish of Richland.
We are at a loss to imagine by what right the parish of Morehouse sets up a claim to the taxes collected from the citizens of Richland and paid into the treasury of said parish under the authority of an act of the General Assembly which is unquestionably valid.
It is therefore ordered and adjudged that the judgment of the court a qua be affirmed, with costs of appeal.